DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group I, Claims 1-9, in the reply filed on October 12, 2022 is acknowledged. Non-elected Invention and/or Species, Claims 10-20 have been withdrawn from consideration. Claims 1-20 are pending.
Amendment filed October 12, 2022 is acknowledged. Claims 7 and 9 have been amended. 
Action on merits of Elected Group I, claims 1-9 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 and August 04, 2022 have been considered by the examiner.

Specification
Amendment to the Specification, Paragraphs [0020], [0027] and [0064], filed October 12, 2022, is acknowledged.   
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
ELECTRICAL ISOLATION IN PIXEL-ARRAY SUBSTRATES USING COMBINATION OF DOPED SEMICONDUCTOR GUARD RINGS AND OVERLAPPING ISOLATION TRENCHES

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CHIBA et al. (WO. 2019/155782) in view of LEE (US. Pub. No. 2019/0148427). 
With respect to claim 1, CHIBA teaches a pixel-array substrate substantially as claimed including: 
a semiconductor substrate (140) including a pixel array (100), a back surface, and a front surface opposite the back surface; and 
a guard ring (321) enclosing the pixel array (100), and extending into the semiconductor substrate (140) from the front surface, the back surface forming a trench (311) that extends into the semiconductor substrate (140) and overlaps the guard ring (321). (See FIGs. 4-5, 15). 

Thus, CHIBA is shown to teach all the features of the claim with the exception of explicitly disclosing the guard ring being formed of a doped semiconductor.
However, LEE teaches a pixel-array substrate including: 
a semiconductor substrate (1) including a pixel array, a back surface (1b), and a front surface (1a) opposite the back surface; and 
a guard ring (13) being formed of a doped semiconductor, enclosing the pixel array, and extending into the semiconductor substrate (1) from the front surface (1a), the back surface (21b) forming a trench (21b) that extends into the semiconductor substrate (1) and overlaps the guard ring (13). (See FIG. 2). 

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the guard ring of CHIBA utilizing doped semiconductor as taught by LEE for the same intended purpose of isolating the pixel-array. 

With respect to claim 2, the trench of CHIBA or LEE extending into the semiconductor substrate to a trench depth, the guard ring (321 or 13) extending into the semiconductor substrate to a ring depth, the trench depth plus the ring depth being sufficiently long to exceed a substrate thickness of the semiconductor substrate.  
With respect to claim 3, in view of LEE, the guard ring (13) being formed of a p-doped semiconductor.  
With respect to claim 4, the pixel-array substrate of CHIBA further comprises a second guard ring (321) formed of a p-doped semiconductor, in view of LEE, enclosing the guard ring (321), and extending into the semiconductor substrate from the front surface.  
With respect to claim 5, the pixel-array substrate of CHIBA further comprises a second trench (311), formed by the back surface and overlapping the second guard ring (321).  
With respect to claim 6, the second trench (311) of CHIBA extending into the semiconductor substrate to a second trench depth, the second guard ring extending into the semiconductor substrate to a second ring depth, the second trench depth plus the second ring depth being sufficiently long to span a substrate thickness of the semiconductor substrate.  
With respect to claim 8, in view of LEE, the pixel-array substrate further comprises a high-k passivation layer (23) on the back surface (1b) and lining the trench and the second trench.  
With respect to claim 9, the trench and the second trench of CHIBA or LEE being filled with an oxide. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHIBA ‘782 and LEE ‘427 as applied to claim 6 above, and further in view of TSAI et al. (US Patent No. 9.613,916).
CHIBA and LEE teach the pixel-array substrate as described in claim 6 above including:  of KAWABATA further comprising a third guard ring that encloses the guard ring and is enclosed by the second guard ring, the third guard ring extending into the semiconductor substrate from the front surface.
Thus, CHIBA and LEE are shown to teach all the features of the claim with the exception of explicitly disclosing the third guard ring being formed of an n-doped semiconductor material.
However, TSAI teaches a pixel-array substrate including: a third guard ring (112) that encloses guard ring (110) and is enclosed by the second guard ring (114), the third guard ring (112) extending into semiconductor substrate (1203) from the front surface (130a). (See FIG. 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the third guard ring of CHIBA, in view of LEE, being formed of n-doped semiconductor substrate as taught by TSAI to reduce the occurrence of white pixels.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829